 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12
     TYRONE HUNT,                                          2:18-cv-2130 MCE AC P
13
                                            Plaintiff, (PROPOSED) ORDER GRANTING
14                                                     REQUEST FOR EXTENSION OF TIME
                    v.                                 RE-WAIVER OF SERVICE
15
                                                           Judge:        The Honorable Allison Claire
16   C. J. LEWIS, et al.,                                  Trial Date:   Not Set
                                                           Action Filed: August 2, 2018
17                                       Defendants.
18

19         GOOD CAUSE APPEARING, the request for extension of time to file a waiver of service

20   is granted. Defendant shall file a waiver of service on or before June 1, 2021.

21   DATED: May 17, 2021

22

23

24

25

26

27

28
                                                       1
     (PROPOSED) ORDER GRANTING REQUEST FOR EXTENSION OF TIME RE-WAIVER OF SERVICE (2:18-
                                                                    cv-02130 MCE AC (PC))
